Citation Nr: 1703871	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for cross union of the distal tibia and fibula of the right lower extremity, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel






INTRODUCTION

The Veteran had active duty in the United States Army from October 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The decision, in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected cross union of the distal tibia and fibula of the right lower extremity.  The Veteran's notice of disagreement was received in September 2009.  A statement of the case (SOC) was issued in January 2010 continuing the 10 percent rating.  The Veteran's substantive appeal was received in March 2010.  In November 2012, the RO issued another rating decision which continued the 10 percent disability rating.

In August 2015 and April 2016, the claim was remanded for additional development.  The most recent remand directives have been satisfied, as efforts were undertaken by the RO to associate VA vocational rehabilitation program records with the claims file.  Notably, October 2010 records showed the Veteran was discontinued from the program as he did not complete the necessary evaluation.  Supplemental SOCs issued in October 2015 and May 2016 continued the 10 percent disability rating.

Via the March 2010 VA Form 9, the Veteran requested a hearing before the Board.  However, he failed to appear for a scheduled June 2015 hearing; accordingly, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e).

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided VA examinations in connection with his service-connected cross union of the distal tibia and fibular of the right lower extremity in June 2009, June 2010, and June 2012.  

Subsequent to the June 2012 VA examination and the April 2016 Board remand, the United States Court of Appeals for Veterans Claims (Court) held, in Correia v. McDonald 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

A review of the Veteran's claims file reveals that the previous VA examination reports do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim. 

Additionally, as this case must be remanded for the foregoing reason, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment since March 2016. 

 2. Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for a right distal tibia and fibular disability.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Once any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and extent of all impairment due to his service-connected right distal fibular and tibia disability.  The claims file, to include a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right distal tibia and fibula disability. 

In order to comply with the Court's recent precedential decision in Correia, the examiner must test and record the range of motion for BOTH ankles and knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, the examiner should determine whether the Veteran has ankylosis of the right ankle and/or right knee; instability or subluxation of the right ankle and/or right knee; nonunion of the right tibia and fibula with loose motion and requiring braces; dislocated (right) semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the right ankle and/or right knee.

The examiner is asked to comment on the effect of the right distal tibia and fibula disability on the Veteran's ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disability upon the Veteran's ordinary activity. 

The examiner is also asked to determine whether the Veteran's right distal tibia and fibula disability results in chronic residuals consisting of severe painful motion or weakness in the right ankle and/or right knee.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for a right distal tibia and fibula disability rating in excess of 10 percent based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




